DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: original claim 3 discloses “wherein the finger grip portion and the stabilizing portion are included in a singular structure”; however, there is no corresponding disclosure in the body of the specification.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 15-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially co-linearly" in claim 9 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not The term “substantially co-linearly” is a relative term which is not defined in the claim or specification.  It is unclear as to what is considered “substantially” co-linearly.
The term "substantially parallel" in claim 19 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “substantially parallel” is a relative term which is not defined in the claim or specification.  It is unclear as to what is considered “substantially” parallel.
Regarding claim 15, it is unclear as to whether “a bottom surface” of the stabilizing portion is the same “a bottom surface” as set forth in claim 1 or an additional bottom surface.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-5, 9-12, 15, 18-20, 22 and 39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herickhoff et al (2018/0153504).
Regarding claim 1, Herickhoff et al disclose an ultrasound probe (fig.4 - apparatus 20), comprising: 
a body ([0083] - ultrasound probe model 22);
a lens included on a head portion of the body through which signals can be passed, the lens providing a first skin contact surface for the ultrasound probe ([01209] - acoustic window, further, it is understood that a conventional ultrasound probe includes an ultrasonically transparent window, “lens” to provide coupling to the patient while providing a sealed probe);
a stabilizing portion extending from the body, the stabilizing portion having a bottom surface adjacent a skin surface of a patient when the lens is placed on the skin surface, the bottom surface of the stabilizing portion providing a second skin contact surface for the ultrasound probe (fig.4, fig.6a, [0097] – movement restrictor 56; [0066] – probe may be held in contact with and in relation to the patient’s body; [0031] – movement restrictor having one surface to interface with the ultrasound probe and at least one surface adapted to interface with the body of a patient);
an articulating component interposed between the body and the stabilizing portion ([0097],[0098] - probe cradle 562, slip ring 561 and axis selector 563 all rotate together); and
a finger grip portion configured to enable a user of the probe to grasps and maneuver the probe during use thereof with no more than two fingers on a single hand of the user 
Regarding claim 2, Herickhoff et al disclose wherein the finger grip portion is configured to enable the user to grasp and maneuver the probe with a single finger (fig.4, [0084] movement restrictor including stabilizing arms 2401 which extends along one side of the body, the housing 244 of the stabilizing arm would provide a structure which would “enable” a user to grasp and maneuver the probe with a single finger.  Applicant has not defined how the finger grip portion is “configured to enable”).
Regarding claim 3, Herickhoff et al disclose wherein the finger grip portion and the –stabilizing portion are included in a singular structure (figs.4 and 6a - probe body having finger grip portion is connected to the stabilizing portion as a unitary body).	
Regarding claim 4, Herickhoff et al disclose wherein the finger grip including a C-shaped structure (fig.4 - 2401).
Regarding claim 5, Herickhoff et al disclose wherein the stabilizing portion includes an arm extending from the body of the probe (fig.4, [0084] - stabilizing arms 2401).
Regarding claim 9, Herickhoff et al disclose wherein the finger grip portion (handle) is disposed substantially co-linearly above the lens in a spaced-apart configuration when the probe is position on the skin surface of the patient (lens located at head of ultrasound probe) (figs.4, 5 and 6A).
Regarding claim 10, Herickhoff et al disclose wherein the finger grip portion includes a tab extending from the body of the probe and the stabilizing portion includes an angled arm 
Regarding claim 11, Herickhoff et al disclose wherein the finger grip portion is configured to be engaged by at least one of a forefinger and a middle finger of the hand of the user (Applicant has not defined any further structural limitation, [0077] - medical personnel can “pinch” the sides of an ultrasound probe with two fingers).
Regarding claim 12, Herickhoff et al disclose wherein at least a thumb and a finger of the hand of the user are configured to be free to use when the hand of the user is grasping the probe (Applicant has not defined any further structural limitation, [0077] - medical personnel can “pinch” the sides of an ultrasound probe with two fingers).
Regarding claim 15, Herickhoff et al disclose wherein a bottom surface of the stabilizing portion (base 560) is proximate the lens (probe distal end 520) (fig.6A).
Regarding claim 18, Herickhoff et al disclose wherein the stabilizing portion includes a notch configured for receiving a cable of the ultrasound probe (fig.4, [0036] – 2401).
Regarding claim 19, Herickhoff et al disclose wherein the finger grip portion is configured to enable the hand of the user to be positioned substantially parallel with respect to the skin surface of the patient (the term “substantially” parallel does not require the hand to be perfectly parallel to the skin surface and the written description does not provide the limits to what is considered to be “substantially parallel”. The handle of the probe is held by the hand of the user and the probe handle is adjustable to be angled at a plurality of positions relative to the skin surface. [0016]).

a body ([0083] - ultrasound probe model 22) including a lens on a second end of the body through which ultrasound signals can be passed ([01209] - acoustic window, further, it is understood that a conventional ultrasound probe includes an ultrasonically transparent window, “lens” to provide coupling to the patient while providing a sealed probe); and
a retention portion configured to enable a user of the probe to grasp and maneuver the probe during use thereof with a single finger on a hand of the user, wherein the retention portion extends along one side of the body and has a lower skin contact surface (fig.4, fig.6a, [0097] – movement restrictor 56; [0031] – movement restrictor having one surface to interface with the ultrasound probe and at least one surface adapted to interface with the body of a patient; fig.4, [0084] movement restrictor including stabilizing arms 2401 which extends along one side of the body, the housing 244 of the stabilizing arm would provide a structure which would “enable” a user to grasp and maneuver the probe with a single finger.  Applicant has not defined how the retention portion is “configured to enable”); and
an articulating component connecting the body to the retention portion ([0097],[0098] - probe cradle 562, slip ring 561 and axis selector 563 all rotate together).
Regarding claim 22, Herickhoff et al disclose wherein the retention portion includes a C-shaped structure (fig.4 - 2401).
Regarding claim 39, Herickhoff et al disclose an ultrasound imaging system ([0013]), comprising:
a console ([0013];[0117] – system’s computing station);

a probe as defined in claim 1 (see above, claim 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8, 21 and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herickhoff et al (2018/0153504) in view of Sliwa (2009/0163807).
Regarding claims 6-8, 21 and 23-26 and 28, Herickhoff et al disclose the invention substantially as claimed, but fail to explicitly disclose wherein the stabilizing portion is included with the ring structure, wherein the ring defines a cylindrical ring, wherein the finger grip portion further includes a saddle portion configured to receive a finger thereon, wherein the retention portion is configured to receive the finger of the user therethrough, wherein the body comprises a saddle extending from a first end of the body, wherein the saddle includes a protrusion extending away from the body on a side opposite the retention portion, wherein the retention portion is formed into a cylindrical ring structure, wherein the cylindrical ring structure defines a narrow central portion relative to an outer portion, wherein the retention portion is configured to keep the probe attached to the hand of the user when the hand is lifted from the skin surface of the patient.
However, Sliwa teaches in the same medical field of endeavor, wherein the stabilizing portion is included with the ring structure (see fig.1; the stabilization portion 30 is attached to the ring structure 12, and therefore is “included” with it, as they are together in the same overall structure), wherein the ring defines a cylindrical ring (cylindrical tube or ring, fig.1, [0018]), wherein the finger grip portion further includes a saddle portion configured to receive a finger thereon (saddle comprises the lower rounded portion of the mounting body 12 which forms the base of the cylindrical ring for receiving the finger thereon, Fig.1; [0018]), wherein the retention portion is configured to receive the finger of the user therethrough (engaged by index finger, [0018];fig.1); wherein the body comprises a saddle extending from a first end of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ultrasound probe with the specifics of the structures provided by Sliwa to engage the finger with the ultrasound probe as it would provide easily manipulated instruments ([0011]) including externally coupled ultraosund imaging probes ([0037])
Regarding claim 27, Herickhoff et al disclose wherein the retention portion is formed into a C-shaped structure (fig.4 - 2401).
Claims 14, 42 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herickhoff et al (2018/0153504) in view of Caluser (2018/0193098).
Regarding claims 14, 42 and 43, Herickhoff et al disclose the invention substantially as claimed, but fail to explicitly disclose wherein the articulating component includes a ball and socket configuration, wherein the articulating component includes a ball and corresponding 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the articulating component having an axis selector of Herickhoff et al with being a ball and socket configuration of Caluser as it would provide a known structural embodiment to provide rotation in three dimensions relative to the base as set forth ([0064]).
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herickhoff et al (2018/0153504) in view of Furia et al (2008/0146936).
Regarding claims 16 and 17, Herickhoff et al disclose the invention substantially as claimed, but fail to explicitly disclose wherein the finger grip portion includes an hourglass-shaped surface bounded by a top disk and a bottom disk, wherein the hourglass-shaped surface, the top disk and the bottom disk are defined by the body of the probe; wherein the finger grip portion includes first and second concave channels defined by the body of the probe, the probe defining a wedge shape.
However, Furia et al teach in the same medical field of endeavor, wherein the finger grip portion includes an hourglass-shaped surface bounded by a top disk and a bottom disk, wherein the hourglass-shaped surface (the hollow area of fig.1 near 401, as annotated in previous Final Office Action dated 6/25/21), the top disk and the bottom disk are defined by the body of the probe; wherein the finger grip portion includes first and second concave channels defined by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the finger grip portion of Herickhoff et al with the top and bottom disk, hourglass shape, concave channels and wedge shape, as taught by Furia, in order for the probe to be gripped with a sufficient security in order to guide it and exert the necessary pressure against the patient, as recognized by Furia.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herickhoff et al (2018/0153504) in view of Sliwa (2009/0163807) as applied to claim 24 above, and further in view of Wedel et al (5,088,500).
Regarding claim 29, Herickhoff et al as modified by Sliwa disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the body includes an orientation arrow under the protrusion of the saddle.
However, Wedel et al teach in the same medical field of endeavor, wherein the body includes an orientation arrow (the groove 120 is used as an orientation guide for the cannula 108 to be inserted to saddle 106, and therefore is being interpreted as an orientation arrow as it points the cannula in the direction of the needle that would be inserted in opening 110) under the protrusion of the saddle (a right cannula retaining ridge 112 and a left cannula retaining ridge 114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ultrasound probe of Herickhoff et al as modified by Sliwa to 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1—12, 14-29, 39, 42 and 43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended independent claims 1 and 20 to include subject matter from claims 13 and 41 which were previously indicated as allowable.
Examiner’s position is an updated search resulted in prior art which discloses the amended limitations and claims as a whole.  The previous indication of allowable subject matter is withdrawn and an updated Office Action is provided.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/             Primary Examiner, Art Unit 3793